     Case 3:17-cv-00098-MCR-EMT Document 79 Filed 05/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JOSEPH STORY,
     Plaintiff,

v.                                                Case No. 3:17cv98/MCR/EMT

WILLIAM AMOS, III,
and STEVEN BUNYARD,
      Defendants.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated April 22, 2020 (ECF No. 75). The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     The following accounts identified in the “Garnishee’s [UBS Financial

Services, Inc.’s] Answer to Writ of Garnishment” (ECF No. 64) are deemed no
      Case 3:17-cv-00098-MCR-EMT Document 79 Filed 05/21/20 Page 2 of 2



                                                                        Page 2 of 2

longer subject to the Writ of Garnishment issued by this Court’s Clerk of Court on

December 4, 2019 (ECF No. 63):

       a. Account No. xxx7245, in the name of William Amos III, FBO Sarah

          Elizabeth Amos College Fund 529; and

       b. Account No. xxx7244, in the name of William Amos III, FBO William L.

          Amos IV College Fund 529.

       DONE AND ORDERED this 21st day of May 2020.



                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




Case No. 3:17cv98/MCR/EMT
